DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1, 3, 5-8, 10, and 21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Kawamura (US 4821194 A), Camerlo (US 6081106 A), and Buffer amplifier, Wikipedia, 12.23.2012, either singularly or in combination, fail to anticipate or render obvious a pressure detection device comprising: a pressure detection element which receives pressure so as to output a detection signal corresponding to the pressure; and a processing circuit which processes and outputs the detection signal output from the pressure detection element, wherein the processing circuit includes: a voltage transformation circuit receiving a power supply voltage fed from an external power supply and transforming the power supply voltage fed to obtain a first reference voltage with a predetermined positive voltage value; an integrator circuit operating with the power supply voltage fed from the external power supply, receiving the first reference voltage as an operation reference and the detection signal from the pressure detection element to perform integral processing on the detection signal so as to convert the detection signal into a single 
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865